Citation Nr: 0917482	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.    


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
December 1941 to September 1942, with prisoner of war (POW) 
status during that period of time.  He also served with the 
regular Philippine Army from May 1945 to December 1945.  The 
Veteran died in November 2004.  The appellant in this matter 
is the Veteran's daughter.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.                   

In a March 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The appellant was born in September 1960, and attained 
the age of 18 in September 1978.  

2.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.    







CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. §§ 
101(4)(A), 5100, 5102, 5103, 5103(A), 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.57, 3.102, 3.326, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005, June 2005, and April 2008 letters sent to the appellant 
by the RO adequately apprised her of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2005, June 2005, and April 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the April 2008 letter informed her about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

Regarding the appellant's right to representation, pursuant 
to the March 2008 remand decision, the RO sent the appellant 
a letter in April 2008 and notified her that if she wished to 
designate a recognized organization as her representative 
before VA, she needed to execute a power of attorney in favor 
of her chosen service organization.  The RO enclosed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) so that she could designate an 
accredited representative if she so desired.  38 C.F.R. § 
20.602 (2008).  The evidence of record is negative for a 
response from the appellant.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March and June 2005, prior to 
the appealed from rating decision, along with the subsequent 
notice provided in April 2008, after the decision that is the 
subject of this appeal.  

The Board finds that the failure to provide timely notice of 
the Dingess requirements was harmless error because a rating 
is not relevant to the question at hand and as the 
preponderance of the evidence is against the claim for 
helpless child benefits, no effective date will be assigned.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  It is also 
pertinent to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.

Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, and the appellant received 
VA examinations in October and November 2008, at which time 
opinions were obtained regarding whether the appellant's 
poliomyelitis and/or schizoaffective disorder rendered her 
permanently incapable of self-support at the time of or prior 
to her 18th birthday in September 1978.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal.  Thus, VA has no further duty to provide an 
examination or opinion with regard to the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).



II.  Pertinent Law and Regulations

For purposes of entitlement to VA benefits, the term 
"child" includes a person who is unmarried and who, before 
attaining the age of 18 years, became permanently incapable 
of self- support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).  A child of a veteran may be considered a "child" 
after age 18 for purposes of benefits under Title 38, United 
States Code, if found by a rating determination to have 
become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4). In order to be eligible 
for VA benefits under 38 U.S.C.A. § 101, the "child" must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she 
is not incapable of self-support. Incapacity for 
self-support will not be considered to exist when 
the child by his or her own efforts is provided 
with sufficient income for his or her reasonable 
support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have 
been a short intervening period or periods when his 
or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self- support otherwise established.

(3)  It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity 
of the child which would provide sufficient income 
for reasonable support. Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.  38 C.F.R. § 3.356 (2008).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at 18, VA is 
required to proceed no further.  Id.  


III.  Factual Background

The appellant has alleged that she is a helpless child of the 
Veteran and that such status was present prior to her 18th 
birthday due to the effects of polio and a schizoaffective 
disorder.  

The evidence of record includes a birth certificate that 
indicates that the appellant is the biological daughter of 
the Veteran, who died in November 2004.  The appellant was 
born in September 1960, and she thus attained the age of 18 
in September 1978.  

In a Certification from a private hospital, it was noted that 
the appellant was hospitalized in November 1961 for 
poliomyelitis.  At that time, she was one year and two months 
old.  She was released from the hospital in December 1961.   

In a private medical statement from C.E.E., M.D., dated in 
October 2003, Dr. E. stated that he had been treating the 
appellant since December 2000.  Dr. E. noted that the 
appellant was single and had been diagnosed with 
schizoaffective disorder and hypertension.  The history of 
poliomyelitis at age one year and three months was noted, 
along with a secondary leg length discrepancy; it was noted 
her right leg was shorter than her left leg.  According to 
Dr. E., the appellant had been doing fine in the past few 
months and was last admitted in March 2002 for exacerbation 
of her symptoms.  Activities of daily living were performed 
fairly well, although she had never found gainful employment.  
The appellant took care of the household needs to the best of 
her ability, with the help of other family members.  Dr. E. 
stated that at present, the appellant's symptoms were 
controlled with medication.       

In June 2005, the appellant submitted a Joint Affidavit from 
Mr. and Mrs. B., in support of her claim for recognition as a 
helpless child of the Veteran.  In the Affidavit, Mr. and 
Mrs. B. stated that they had known the appellant since birth 
and that she had been hospitalized as a baby for 
poliomyelitis.  According to Mr. and Mrs. B., the appellant 
continued to suffer from poliomyelitis through her childhood 
and into adulthood, and it prevented her from working.  They 
reported that the appellant had completed high school and had 
never been married.   

In August 2005, the appellant submitted a statement in which 
she indicated that she was unable to walk without assistance 
and was unable to provide herself with the necessities of 
life.  She also submitted a Joint Affidavit from Mr. and Mrs. 
C., in support of her claim for recognition as a helpless 
child of the Veteran.  In the Affidavit, Mr. and Mrs. C. 
stated that they had been neighbors with the appellant's 
family.  They indicated that when the appellant was very 
young, she was diagnosed with poliomyelitis and suffered from 
permanent disability.  When the appellant attended high 
school, she had to be accompanied by her mother or father 
because she could not walk.  Mr. and Mrs. C. reported that 
the appellant's parents took care of her because she could 
not perform the activities of daily living and could not 
work.  They noted that since the appellant's parents died, 
her sisters took care of her.      

In February 2006, the appellant submitted a Joint Affidavit 
from Ms. C.M.V. and Mrs. C.V.F., her two sisters, in support 
of her claim for recognition as a helpless child of the 
Veteran.  In the Affidavit, the appellant's sisters stated 
that the appellant had been diagnosed with poliomyelitis as a 
baby and that as a result of that condition, she had leg 
length discrepancies.  They indicated that she also suffered 
from schizoaffective disorder.  According to the sisters, 
their parents took care of the appellant because she could 
not work due to her poliomyelitis and schizoaffective 
disorder.  They reported that after their parents died, they 
started to take care of the appellant.  

A VA psychiatric examination was conducted in October 2008.  
At that time, the examiner stated that he had reviewed the 
claims file.  The examiner noted that the appellant was 
reportedly suffering from schizophrenia, diagnosed in the 
year 2000.  Her parents had taken care of her until their 
deaths in 2001 and 2004, and she was currently being taken 
care of by her sister.  The appellant was single and could 
perform household chores such as cooking and washing.  Most 
of the time, she watched television and listened to music.  
She had been hospitalized on three occasions for her 
schizoaffective disorder.  The appellant had a history of 
poliomyelitis at 18 months old.  She was able to complete 
high school and a vocational course in IBM programming after 
graduation.  Following the mental status evaluation, the 
appellant was diagnosed with the following: (Axis I) 
schizoaffective disorder, chronic, (Axis II) borderline 
intellectual functioning, (Axis III) hypertensive heart 
disease, (Axis IV) health issues, and (Axis V) Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
noted that the appellant's schizoaffective disorder 
interfered with her ability to maintain employment.  He 
reported that the appellant did not have schizoaffective 
disorder prior to her 18th birthday; rather, she was 
diagnosed with the disorder in the year 2000, when she was 40 
years old.      

A private psychological report shows that in October 2008, 
the appellant underwent psychodiagnostic tests in order to 
evaluate her mental functioning and personality dynamics.  
The testing was conducted by two psychologists.  They noted 
that the appellant completed elementary and secondary 
education.  After graduation, she was in a computer 
programming course for one year before shifting to 
cosmetology.  The appellant was self-employed from 1985 to 
1995, and then she stopped working because her parents got 
sick.  In the year 2001, the appellant was diagnosed with 
schizoaffective disorder.  Following the psychodiagnostic 
testing, the psychologists diagnosed the appellant with 
schizoaffective disorder.     

In November 2008, the appellant underwent a VA examination.  
At that time, the examiner noted that he had reviewed the 
claims file.  He indicated that in November 1961, the 
appellant was hospitalized for poliomyelitis and was 
discharged improved in December 1961.  According to the 
appellant, after her hospitalization, she had no confinement.  
Although her right leg was smaller than her left leg due to 
the poliomyelitis, and her leg length discrepancy caused her 
to fall on occasion, she was still able to finish grade 
school and high school.  After graduation from high school, 
the appellant took IBM programming and cosmetology courses.  
She subsequently provided cosmetic services from her home and 
provided manicures and pedicures.  In 2000, she developed 
allergic rhinitis to the chemicals that she used when 
performing the cosmetic services.  The appellant became short 
of breath, could not sleep, and developed personality 
changes.  Ultimately, she was diagnosed with schizoaffective 
disorder and hypertension, and was confined to a private 
hospital in 2001, 2003, and 2007.  At present, the appellant 
was under the care of her sister and helped in the household 
chores including cooking and washing the dishes.  She had 
difficulty walking long distances.  The physical examination 
showed that the appellant had an abnormal gait and she limped 
on her right leg.  Following the physical examination, the 
examiner diagnosed the appellant with residuals of 
poliomyelitis.  The examiner noted that the appellant's 
residuals of poliomyelitis had a significant effect on her 
occupation.  Due to the residuals of poliomyelitis, the 
appellant had degenerative arthritis of the right knee and 
decreased mobility which impacted her occupational 
activities.  The poliomyelitis residuals also impacted her 
ability to perform activities of daily living.  

In regard to the question of whether it was at least as 
likely as not (50 percent or greater probability) that the 
appellant's poliomyelitis rendered her permanently incapable 
of self-support at the time of or prior to her 18th birthday 
in September 1978, the examiner opined that it was less 
likely than not (less than 50 percent probability) that the 
appellant's poliomyelitis rendered her permanently incapable 
of self-support at the time of or prior to her 18th birthday 
in September 1978.  [Emphasis added.]  The examiner stated 
that after the appellant's 1961 hospitalization, her 
poliomyelitis did not progress and she attended school.  
Following high school graduation, the appellant finished a 
vocational course in cosmetology and earned a living to 
support herself until the year 2000 when she was diagnosed 
with schizoaffective disorder and hypertension.  Thus, the 
examiner concluded that the appellant's poliomyelitis did not 
render her permanently incapable of self-support at the time 
prior to her 18th birthday      


IV.  Analysis

In the instant case, the Board finds that the evidence of 
record does not show that the appellant was permanently 
incapable of self-support by reason of physical or mental 
defect upon attaining the age of 18 years old.  The Board 
recognizes that in November 1961, when the appellant was one 
year and two months old, she was hospitalized for 
poliomyelitis.  However, as noted by the examiner from the 
appellant's November 2008 VA examination, she was discharged 
improved in December 1961, and subsequently, her 
poliomyelitis did not progress.  Although the appellant 
developed a leg length discrepancy due to the poliomyelitis, 
she was still able to finish grade school and high school.  
In addition, after her graduation from high school, she took 
IBM programming and cosmetology courses.  Moreover, she 
supported herself as a cosmetologist until at least 1995.  In 
light of the foregoing, the examiner from the appellant's 
November 2008 VA examination opined that it was less likely 
than not (less than 50 percent probability) that the 
appellant's poliomyelitis rendered her permanently incapable 
of self-support at the time of or prior to her 18th birthday 
in September 1978.  This opinion opposes rather than supports 
the claim.   

In regard to the appellant's schizoaffective disorder, the 
evidence of record shows that the appellant was initially 
diagnosed with schizoaffective disorder in the year 2000, 
when the appellant was 40 years old.  Thus, although the 
evidence of record shows that the appellant's schizoaffective 
disorder interferes with her ability to maintain employment, 
the fact remains that the initial diagnosis of 
schizoaffective disorder occurred many years after the 
appellant's 18th birthday.  The appellant was also diagnosed 
with hypertension in the year 2000, numerous years after her 
18th birthday.  Therefore, in light of the above, there is no 
medical evidence showing that the appellant was incapacitated 
before age 18 due to the schizoaffective disorder, 
hypertension, residuals of poliomyelitis, or any other 
disability.     

In assessing the probative value of the lay statements of 
record, the Board notes that the appellant, her sisters, and 
her family friends can observe and report symptoms observable 
by a lay person, such as noting that the appellant needed 
help to walk to school, but they are not competent to 
establish that the appellant was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 49405 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also 38 C.F.R. 
§ 3.159(a)(1)(2)(2008).  The probative medical evidence of 
record simply does not establish such incapacity at the time 
the appellant attained the age of 18.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for helpless child benefits on the 
basis of permanent incapacity for self-support before 
attaining the age of 18, and the claim must be denied.  

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


